DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim(s) 1-3,11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Atanasoska et al. (2010/0222873). Fig. 1 shows a stent 20, that is formed of an absorbable iron-based alloy, paragraph 28. Fig. 2A shows the iron-based alloy substrate having a surface 24, an alkaline protector 28 disposed on the surface of the iron-based alloy substrate and having a surface, and a degradable polymer 26 disposed on the surface of the alkaline protector (paragraph 22). Atanasoska et al. also disclose (paragraph 29) the alkaline protector comprises at least one alkaline substance; and the alkaline substance can be calcium phosphate, paragraph 27.With respect to claim 2, Fig. 2A shows how the alkaline protector 28 covers the entire substrate 24 and the degradable polymer covers the alkaline protector. Regarding claim 3, Atanasoska also show (Fig. 2B) that the stent can be constructed with the alkaline protector covering part of the surface of the iron-based alloy substrate, and the degradable polymer covers part of the surface of the region not covered by the alkaline protector in the iron-based alloy substrate. With respect to claim 11, Atanasoska et al. disclose the degradable polymer is selected from a degradable polyester such as polylactic acid or polycaprolactone.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoska et al. (2010/0222873). Atanasoska et al. disclose (paragraph 21) citric acid and various salts of the compound can be used as an alkaline protector.  However, Atanasoska et al. did not explicitly disclose the specific salts of citric acid such as trisodium citrate, sodium dihydrogen citrate, tripotassium citrate, potassium dihydrogen citrate, calcium citrate, calcium hydrogen citrate. It would have been obvious to one of ordinary skill in the art to try various salts of citric acid as suggested by Atanasoska et al.  and select one of the various salts of citric acid as claimed or citrates since such a modification of a compound only involves routine skill in the art and since there is a finite amount possible it would be an obvious expedient to any chemist. Regarding claim 6, Atanasoska et al. did disclose (paragraphs 22,25,26,29) the alkaline protector can be optimized within a polymer matrix to buffer the by-products of degradation, however, did not disclose the mixture being greater than 20 percent but less than 100 percent or the slow release assisted substance comprises a hydrophobic substance which covers the surface of the alkaline substance to form a hydrophobic layer. It would have been obvious to one of ordinary skill in the art to optimize the compound ratios or include known slow release assist substance such that the mixture with the alkaline protector can be greater than 20 percent but less than 100 percent or have a hydrophobic substance to slow the release and not cause too rapid a degradation process and cause acid problem which is detrimental, thus it would be obvious to any chemist to optimize the materials or slow release substance to control the acid response, see Atanasoska, paragraph 22. 
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Atanasoska et al. (2010/0222873) in view of Pacetti et al. (9333099). Atanasoska et al. is explained supra. However, Atanasoska did not explicitly state the iron-based alloy substrate for the stent is pure iron or an iron-based alloy with a carbon content less than or equal to 2.11 wt%. Pacetti teaches that iron used for a substrate of a stent can be pure iron, see col. 8, lines 12,13. It would have been obvious to one of ordinary skill in the art to alternatively select pure iron as taught by Pacetti et al. in the stent of Atanasoska et al. since selecting a known material only involves routine skill in the art and the results are predictable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799